DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “circular shape” first groove portion must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s submitted prior art, Makino et al., US 2016/0147097.
Regarding claims 1 and 10, Makino et al. disclose a display device (figures 1-7) comprising:
. a first substrate AR comprising a first area including a display area ACT, a second area ARA adjacent to the first area
. an organic insulating layer 13 
. a second substrate CT comprising a substrate end located in a border between the first area and the second area, the second substrate overlapping the first area, wherein the first area is an area in which the first substrate overlaps the second substrate, the second area is an area in which the first substrate is exposed from the second substrate (see fig. 1) 
. a first groove portion 4 surrounding the display area, the first groove portion comprises a first sidewall formed by the organic insulating layer and located on a display area side, and a second sidewall formed by the organic insulating layer, located on a side opposite to the first sidewall and located on the outline side of the first substrate, and the first and second sidewalls forming the first groove portion intersect the substrate end in a plan view (see fig 3).
Makino et al., however, do not disclose the first groove portion formed in a circular shape along an outline of the first substrate.  It would have been an obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a circular shaped groove since the examiner takes Office Notice of the equivalence of the trapezoidal groove and the circular groove for their use in the display art and the selection of any of these known equivalents to form a depress along an outline of a substrate would be within the level of ordinary skill in the art.
Re claim 2, wherein the first substrate further comprises a plurality of terminals MT located in the second area and connected to a signal source, and the first groove portion comprises a terminal portion overlapping the terminals and exposed from the organic insulating layer (see fig. 6-7).
Re claim 3, wherein the first substrate further comprises a plurality of conductive lines WG connected to the terminals MT, and the conductive lines comprise an outermost conductive line closest to the outline of the first substrate, and the outermost conductive line is located on an inner side in comparison with the first groove portion in a plan view (see figs 2, 4-6).
Re claim 4, wherein the first substrate further comprises a first inorganic insulating layer 11, the conductive line WR1-WR4 and a second inorganic insulating layer 12 as claimed (fig. 3).
Re claim 5, wherein the second inorganic insulating layer 12 is in contact with an entire area of the first inorganic insulating layer 11 in the first groove portion 4 (see fig. 3).
Re claim 8, Makino et al. further disclose a sealant SE as claimed (see fig. 3)
Re claim 9, wherein the second substrate CT further comprises a spacer PS as claimed (see fig. 3).

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hirota et al. (US 2015/0346556) disclose a groove 60 along an outline of the first substrate (see fig. 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297.  The examiner can normally be reached on 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871